Citation Nr: 1036640	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include adjustment disorder, dysthymia, schizoaffective 
disorder, major depressive disorder, psychotic disorder not 
otherwise specified, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971, 
with service in the Republic of Vietnam from November 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for depressive disorder and denied the 
Veteran's petition to reopen the claim for service connection for 
PTSD as new and material evidence had not been received.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

Although the Veteran's March 2005 claim for service connection 
for depression and PTSD has only been adjudicated as a petition 
to reopen the previously denied claim for service connection for 
PTSD and as an initial claim for service connection for 
depressive disorder, the United States Court of Appeals for 
Veterans Claims (Court) has held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
characterized the issue as a claim for entitlement to service 
connection for a psychiatric disability, to include adjustment 
disorder, dysthymia, schizoaffective disorder, major depressive 
disorder, psychotic disorder not otherwise specified, and PTSD.

The RO initially denied entitlement to service connection for 
PTSD in a July 1985 rating decision.  The RO did not consider 
whether service connection was warranted for any of the Veteran's 
other currently diagnosed psychiatric disabilities, including 
adjustment disorder, dysthymia, schizoaffective disorder, major 
depressive disorder, and psychotic disorder not otherwise 
specified.  Therefore, the Board need not consider whether new 
and material evidence has been submitted to reopen the current 
claim for a psychiatric disability and a new decision on the 
merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (A claim based on a new diagnosis is a new claim, and is 
adjudicated without regard to prior denials that did not consider 
that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) 
(in determining whether new and material evidence is required, 
the focus of the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim based upon distinctly 
diagnosed diseases or injuries).  Here the claim is based on 
distinct diagnoses.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Service connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

A determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding.  VAOPGCPREC 
12-99 (1999).  Evidence submitted to support a claim that a 
Veteran engaged in combat may include the Veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The 
Court has held that receiving enemy fire or firing on an enemy 
can constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

The Veteran's medical records reveal that he has been diagnosed 
as having various psychiatric disabilities.  For example, a June 
2005 VA examination report and an August 2007 VA discharge 
summary indicated diagnoses of schizoaffective disorder, 
depressive disorder, dysthymia, and PTSD.  Thus, current 
psychiatric disabilities have been demonstrated.

Furthermore, the Veteran has claimed various stressors, some of 
which were related to traumatic combat experiences in Vietnam, 
some of which were not combat related, and others which occurred 
outside of service.  The stressors reported by the Veteran 
include the following: the death of a fellow serviceman due to 
suicide; the death of a fellow serviceman due to a drug overdose; 
witnessing tracer fire in the distance; being shot at by snipers 
outside of Saigon and while on guard duty; the general stress of 
being stationed in Vietnam and in danger of being injured or 
killed; and being accused of and jailed for allegedly sexually 
abusing his daughter.

During the May 2009 hearing, the Veteran testified that he 
experienced depression and anxiety in service.  He has also 
reported on various occasions, including during the May 2009 
hearing, that he has experienced symptoms of a psychiatric 
disability (e.g. low motivation, depression) ever since service.

The Veteran was afforded a VA psychiatric examination in June 
2006.  He was diagnosed as having major depressive disorder and 
psychotic disorder not otherwise specified.  The examination is 
inadequate because the psychologist who conducted the examination 
did not provide an opinion as to whether a relationship existed 
between any of the Veteran's currently diagnosed psychiatric 
disabilities and service and did not consider the Veteran's 
reports of anxiety and depression in service and in the years 
since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); Dalton v. Peake 21 Vet. App. 23 
(2007) (a medical opinion is inadequate if it does not take into 
account the Veteran's reports of symptoms and history (even if 
recorded in the course of the examination)).

Overall, the record contains evidence of various psychiatric 
disability diagnoses, including PTSD, which may be related to the 
Veteran's service.  A new VA examination is needed to determine 
whether any of the currently diagnosed psychiatric disabilities 
are related to service.  Also, in light of the recent amendments 
to the regulations governing service connection for PTSD and the 
fact that a Veteran's fear of "hostile military or terrorist 
activity" is a valid PTSD stressor, a new examination is also 
needed to obtain an opinion as to whether any of the Veteran's 
reported in-service stressors fall within this category and 
whether any such stressors are adequate to support a diagnosis of 
PTSD.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

During the May 2009 hearing, the Veteran testified that he was 
receiving treatment for a psychiatric disability at the VA 
Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia) 
at the time of the hearing.  The most recent treatment records 
from this facility in the Veteran's claims file are dated in 
November 2007.  Therefore, it appears that there may be 
additional VA treatment records from this facility that have not 
yet been obtained.  VA has a duty to obtain these records.  
38 U.S.C.A. 5103A(b), (c) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

During the May 2009 hearing, the Veteran testified that he was 
receiving Social Security Administration (SSA) disability 
benefits for major depression.  The Court has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained, if relevant.  
See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  The medical 
records related to the SSA's disability determination concerning 
the Veteran's major depression have not yet been associated with 
his claims file and are relevant to the claim for service 
connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a psychiatric disability from VAMC 
Philadelphia from November 2007 to the 
present.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

3.  After any SSA disability records and 
additional VA treatment records have been 
obtained and associated with the Veteran's 
claims file, schedule him for a VA 
psychiatric examination to determine the 
etiology of his current psychiatric 
disabilities, including PTSD.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not that any of 
the Veteran's currently diagnosed 
psychiatric disabilities had their onset in 
service, are related to his reported in-
service stressors, or are otherwise the 
result of a disease or injury in service.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specify the stressors 
supporting the diagnosis.  The examiner 
should also specifically state whether or 
not any claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran is 
competent to report participation in 
combat, his symptoms and history; and such 
reports must be considered in formulating 
any opinions.

4.  If any benefit on appeal remains 
denied, the Agency of Original Jurisdiction 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

